UNITED STATES   SECURITIES AND EXCHANGE COMMISSION   Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934   14March2014 Commission File No. 001-32846     CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,   Dublin 22, Ireland.   (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:   Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ﻿ 14th March 2014 ANNUAL REPORT ON FORM 20-F The CRH plc Annual Report on Form 20-F for the year ended 31st December 2013 has been filed with the U.S. Securities and Exchange Commission. The Form 20-F can be accessed on the Company's website, www.crh.com. Shareholders may request a hard copy of the Form 20-F free of charge. Contact Neil Colgan Company Secretary Tel: + CRH public limited company (Registrant) Date:14March 2014 By:/s/Maeve Carton M. Carton Finance Director
